Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 28 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim is drawn to a means for making a device according to claim 1; however, the claims are drawn to a separate inventive concept as the device according to claim 1 may be made by plural means as the device structure comprising an LED and optically coupled phosphors may have plural, patentably distinct architecture and may be made by various means.  Such a device may be made for example by providing the phosphor in a resin or glass in order to isolate the phosphor from atmospheric effects.  While the phosphor may still be coupled to the diode chip, the phosphor is not disposed on the surface of the diode directly as claimed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 28 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 13-16, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided).

Regarding Claim 1: Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.X may be chosen from the group including P, or As, and n is less than 12 (See Experimental Section).  Thus, Sugitani teaches an overlapping range of compositions with Formula A1.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Sugitani teaches that these compounds emit green light characteristic of uranium when excited by UV light.  

Sugitani teaches an overlapping range of compositions with those instantly claimed but is silent in terms of uses for such a compound.

However, Yun teaches that uranyl phosphates may be used in backlight devices as a green phosphor.  Yun teaches a device comprising an LED light source providing mLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The compositions according to Sugitani fall within the scope of Yun as they are hydrated forms of the phosphates set forth by Yun.   Yun teaches that the phosphor  in such a device may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  Sugitani’s materials also emit within this range and would be suitable as a green phosphor in such a device.  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  It would have been obvious to those of ordinary skill in the art to use the phosphor of Sugitani in the device of Yun as it is of the same phosphor family as Yun’s phosphors and is capable of the same light emission range.  Those of ordinary skill in the art would have been motivated to incorporate Sugitani’s phosphor into such a device in order to provide for applications of the material.  Sugitani specifically teaches that excitation of their phosphor may occur between 20500 to 30000 cm-1, which corresponds to light from 333 to 487 nm. (See Results and Discussion).  Those of ordinary skill in the art would have considered such a material suitable for application in the device, such as the one taught by Yun.  

Regarding Claim 2 and 21:  Sugitani teaches the creation of compounds according to the formula M(UO2)2(XO4)2*nH2O.  The M component may be Na2, K2, (H3O)2, Ca, Mg, , and n is less than 12 (See Experimental Section).  Sugitani obviates the creation of the compositions claimed where the cationic element is chosen to be Na2, K2, (H3O)2, Ca, Mg, Sr, Ba or Zn.  Sugitani teaches that n is from 8-12 when M is an alkaline earth element and may be less otherwise.  

Regarding Claim 13-14:  The device may comprise further phosphors including K2SiF6:Mn4+ (See Paragraph 20).

Regarding Claim 15-16:  Yun teaches that the device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided) as applied to claim 1 and 15-16 above, and further in view of Wu in US20130263488.

Sugitani in view of Yun teaches a backlight device that includes a blue light diode having emission from  400-480 nm, a green phosphor overlapping the scope of Formula A1, and a red phosphor.  The device may be used in an LCD display device, particularly in the backlight unit of such a device (See Paragraph 2).



However, Wu teaches that backlight units may be provided with an LCD device (See Paragraph 28 and Figures; backlight-240).  Such an LCD device may be created in the form of many display devices, which may be combined with sensors, controls and an outer panel in order to form a television, computer monitor, notebook computer, tablet PC, mobile phone or other portable electronic device.  Those of ordinary skill in the art would have been motivated to use the backlight of Sugitani in view of Yun in the devices of Wu as they are slimmer based on their construction.  Furthermore, those of ordinary skill would have found it obvious and would have been motivated to incorporate the backlight unit of Sugitani in view of Yun in any commercially known device requiring a backlight unit.  The use of the backlight according to Sugitani in view of Yun in plural applications and devices increases its applications and marketability.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugitani in their publication entitled Emission spectra and Luminescence Life Times of Uranium-Mica Type Compounds” in view of Yun in WO2017073815 (citations based on the machine translation provided) as applied to claim 1 above, and further in view of Li in US20180252967.


Sugitani in view of Yun teaches a backlight device that includes a blue light diode having emission from  400-480 nm, a green phosphor overlapping the scope of Formula 

Yun teaches the use of conventional red phosphors such as CaAlSiN3 and K2SiF6:Mn, but is silent in terms of the use of quantum dots.

However, Li teaches that quantum dots may also be used as a red light emitting phosphor and can be packaged such that green light is not lost by re-excitation of the red phosphor by the green phosphor.  This is done by creating a device according to Figure 2, wherein the backlight includes a first red phosphor layer on the diode surface and a green phosphor layer on the upper portion of the light guide.  Li teaches that the red phosphor used may be APbX3 quantum dots (See Paragraph 33).  These quantum dots have emission from 610-650 nm, lying squarely in the red portion of the EM spectra. Li shows that this design may also incorporate the conventional phosphors such as KSF:Mn (See Embodiment 3).  As this is the case, Li establishes perovskite quantum dots as an alternative for KSF:Mn.  Those of ordinary skill in the art would have found it obvious to replace the KSF:Mn red phosphor of Sugitani in view of Yun with the perovskite material of Li as it is useful for the same purpose.  Those of ordinary skill in the art would have been motivated to replace the KSF phosphor with perovskite quantum dots as it has better color accuracy (NTSC; See Examples).  Thus the device of Sugitani in view of Yun in view of Li containing uranyl green phosphors and perovskite quantum dot red phosphors would have been obvious to those of ordinary skill in the art.   

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in WO2017073815 (citations based on the machine translation provided) in view of Piao in their publication titled “Preparation of CaAlSiN3:Eu2+ Phoshpors by the self-propagating high-temperature synthesis and their luminescent properties”.

Regarding Claim 26:  Yun teaches a device comprising an LED light source optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  Particular compositions taught by Yun include Ba2(UO2)(PO4)2 amongst others.  The composition of Yun overlaps the claimed range where L is chosen from the overlapping range of elements , m is 2, n is between 1 and 2, x is 2, y is 12 (See Paragraph 7-8).  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Yun teaches that the phosphor may emit light in the green range of the spectrum at 500-555 nm (See Paragraph 9).  In Figure 1, the phosphor is disposed in an exterior material (resin) within a lead frame and is disposed in the optical path of a light emitting diode chip (See Figure 1 and Examples 1-2).  Yun teaches that the device may further contain a red phosphor such as CaAlSiN3:Eu, which is the same as the 1-h-rCehEurAl1-h(Mg,Zn)hSiN3, where h is equal to 0 (See Paragraph ~24).  

Yun is silent in terms of the doping content of Eu in CaAlSiN3 (CASN).

However,  Piao teaches the creation of CASN phosphors doped with europium.  Piao teaches that CASN may be doped with europium at a content between 0.01 and 0.2 on the basis of the Calcium cation (See Figure 8).  Those of ordinary skill in the art would have found it obvious to dope the secondary phosphors of Yun in an amount and in a manner that produces efficient red emission.  As this is the case, those of ordinary skill would have found it obvious to dope the CASN of Yun with from 0.01 to 0.2 moles of Eu.  Those of ordinary skill in the art would be motivated to dope within this range to optimize the relative emission intensity and the peak emission wavelength (See Figure 8). 

Regarding Claim 27:  Yun teaches a device comprising an LED light source optically coupled to a phosphor material comprising a green-emitting phosphor according to the formula UmLnPxOyMz, wherein m is between 0 and 6, n is between 0 and 10, x is between 0 and 6, y is between 0 and 25 and z is between 0 and 1.  Yun teaches that L is an alkali metal or alkaline earth metal and may be chosen from a group comprising Li, Na, K, Mg, Ca, Sr, and Ba.  The composition of Yun overlaps the claimed range where L is chosen to be Na or K , m is 2, n is 2, x is 2, y is 12, and z is 0 (See Paragraph 7-8). Overlapping ranges have been held to present a prima facie case of obviousness over .

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.  The amendments to the claims are noted, setting forth the emission wavelength of the diode and amending the formula of the elected embodiment in claim 1 and the drafting of various new claims.  The previous rejection of claim 1, 13-16 and 24 over Yun alone is withdrawn with this amendment.  Yun does not teach hydrates of the claimed phosphors, which now require that the crystal structure includes water atoms.  The rejection of these claims over Sugitani in view of Yun is maintained.  Applicant makes arguments against Sugitani in view of Yun on the basis that Sugitani teaches that the phosphor is excited by UV light having a peak emission at 365 nm and notes that this excitation is different than the excitation of Yun, and the range instantly claimed.  Applicant sets forth that the difference between the explicit excitation wavelength of Sugitani and the range of Yun renders the two teachings incompatible; however, Yun  teaches in their Results and Discussion that the UO22+ ion shows absorption between 205000 and 30000 cm-1, which represents energy from the ground state to the lowest excited state.  Sugitani teaches that this range of excitation is due to splitting of the excited state.  The excitation range taught by Sugitani, from 20500 to 30000 cm-1 corresponds to light having a wavelength from 333 to 487 nm.  Those of ordinary skill in the art would reasonably expect the UV excited phosphor of Sugitani to be excitable by visible light having a wavelength of up to 487 nm based on Sugitani’s .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734